PER CURIAM.
This cause came on to be heard on the record and on the oral arguments and briefs of the attorneys for the respective parties; and it appearing from the finding of the district court that appellant, plaintiff below, with full knowledge and notice of the conditions under which a check for $5,765.02 was drawn by the appellee payable to the order of appellant and tendered appellant with an accompanying explanatory letter, accepted the check in accord and satisfaction of all claims, accounts and disputes between the parties;
And it appearing further that this finding was supported by the evidence and that the court, as revealed in its opinion,1 correctly applied governing principles of law in directing a verdict for the appellee, defendant below;
It follows that the judgment from which this appeal is taken should be, and the same is, ordered to be affirmed.

. No opinion for publication.